/ Case 5:18-cv-
a. 5:18-cv-06164-EJD Document 85 Filed 09/18/20 Page 1 of 2

 

200 gle. rl as. Pole __

 

 

— EID C\ky)

 

 

 

 

 

Ve trGamon Case Ny S y eV-0u Ww a

LI C | ci QP Dic rier Dove - ee
Nyenvern Dicneet of ChUBcrsg

OMe WSR Aas Ger Mace

 

 

 

 

 

Sean VK ING Q | ~

 

 

 

 

| Wiliam 3 - |
AMS MY EMAL IS LIZA oes FSS © Smal. @

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Me My Addecss TS 70. Box 13094 9. |

Ae

Plas wt Me fore ae Addve sf

. RECEIVED

 

 

 

 

 

 

_YBAN-Y,- SOONG...
CLERK, U.S. DISTRICT COURT,
NORTH DISTRICT OF CALIFORNIA
eee GAN JOSE. OFFICE...

 
Case 5:18-cv-06164-EJD Document 85 Filed 09/18/20 Page 2 of 2

‘NORTH HOUSTON TX 773
15 SEP 2020 PM2L

Sit Sb vd SEC PVS
DrMmIA PNZ Pens] ures 087
POD) MU 2O WAVY

YP AAVARS TAY | pwane yy
WSC) Duy C ann

plist; jevbaooe SHEL ly ielin bea > Saude
VhE OS 1x99 038 |

iF

+

e Zé

ts}
{

iz

K
